

116 HR 2276 IH: Fair and Equal Treatment of Women in the Coast Guard Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2276IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Pappas introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 14, United States Code, to direct the Coast Guard to submit a report to Congress on
			 efforts to increase gender diversity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair and Equal Treatment of Women in the Coast Guard Act. 2.Reports on gender diversity in the Coast Guard (a)Action plan (1)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (A)determine which recommendations in the RAND gender diversity report can practicably be implemented to promote gender diversity in the Coast Guard; and
 (B)submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the actions the Coast Guard has taken or plans to take to implement such recommendations.
 (2)DefinitionIn this subsection, the term RAND diversity report means the RAND Corporation’s Homeland Security Operational Analysis Center 2019 report entitled Improving Gender Diversity in the U.S. Coast Guard: Identifying Barriers to Female Retention. (b)Recurring reportChapter 51 of title 14, United States Code, is amended by adding at the end the following:
				
					5109.Report on gender diversity in the Coast Guard
 (a)In generalNot later than January 15, 2022, and biennially thereafter, the Commandant shall submit a report on gender diversity in the Coast Guard to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (b)ContentsThe report required under subsection (a) shall contain the following: (1)Gender diversity overviewAn overview of Coast Guard active duty and Reserve members, including the number of officers and enlisted members and the percentages of men and women in each.
							(2)Recruitment and retention
 (A)An analysis of the changes in the recruitment and retention of women over the previous two years. (B)A discussion of any changes to Coast Guard recruitment and retention over the previous two years that were aimed at increasing the recruitment and retention of female members.
								(3)Parental leave
 (A)The number of men and women who took parental leave during each year covered by the report, including the average length of such leave periods.
 (B)A discussion of the ways in which the Coast Guard worked to mitigate the impacts of parental leave on Coast Guard operations and on the careers of the members taking such leave.
 (4)LimitationsAn analysis of current gender-based limitations on Coast Guard career opportunities, including discussion of—
 (A)shipboard opportunities; (B)opportunities to serve at remote units; and
 (C)any other limitations on the opportunities of female members. (5)Progress updateAn update on the Coast Guard’s progress on the implementation of the action plan required under section 2 of the Fair and Equal Treatment of Women in the Coast Guard Act..
 (c)Clerical amendmentThe analysis for chapter 51 of title 14, United States Code, is amended by adding at the end the following:
				
					
						5109. Report on gender diversity in the Coast Guard..
			